Citation Nr: 1333727	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran had active service from October 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the RO.  

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in November 2011.  In October 2011, she requested that the hearing be postponed due to upcoming medical procedures.  

The hearing was rescheduled for June 2012.  She failed to report for this hearing.  The Veteran has provided no explanation for her failure to report and has not since requested that the hearing be rescheduled.  Her hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that she currently has hepatitis C as a result of active service.  The Board finds that this matter must be remanded for further evidentiary development.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

In this case, the record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, the claims file does not contain a copy of any decision to grant SSA benefits or the records upon which a decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  

Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should obtain and associate such records with the Veteran's claims file.

It also appears that there may be additional treatment records that are not associated with the claims file.  The Veteran's October 2007 VA treatment records reflect that she sought treatment for her hepatitis C from her gastroenterologist, Dr. S.K., and hematologist, Dr. P.  

Those records are not currently associated with the claims file.  As such, the RO should obtain any private treatment records relating to the Veteran's hepatitis C along with any necessary authorization from the Veteran.  

As the claims file currently indicates that the Veteran receives ongoing treatment from VA, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, as delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the likely etiology is required when a veteran presents a claim of service connection when there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran's military occupational specialty (MOS) listed on her DD Form 214 was that of a dental hygienist.  In her October 2008 Notice of Disagreement, she contends that she was exposed to hepatitis C in service when she saw patients with sores on their mouths and gave shots to patients.  

The Veteran further reported that she was unable to deny service to any patient and gloves and masks were not provided.  Given this factual background, exposure to hepatitis C is found to be consistent with the circumstances of her service.  

The Veteran's October 2007 VA treatment records reflect a current diagnosis of hepatitis C.  

In her August 2007 claim, the Veteran reported that, upon diagnosis, her physician told her that she contracted hepatitis C approximately 30 years prior to the diagnosis.  

Based on the foregoing, the Board finds that a medical examination and opinion is necessary for the purpose of determining the nature and likely etiology of the claimed hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The RO should take appropriate action to contact the Veteran so that she can identify any healthcare provider who treated her for hepatitis C, including Dr. S.K. and Dr. P.  After securing any necessary authorization from her, the RO should obtain copies of any identified records not already contained in the claims file, to include any outstanding VA treatment records referable to hepatitis C.  

3.  After completion of the foregoing, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to observable symptomatology and matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the entire record as to her hepatitis C, the examiner should provide an opinion as to whether it is at least as likely as not that her current hepatitis C had its clinical onset during service or otherwise is due to an episode of exposure or other event  or incident of that service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remained denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

